Case 2:21-mj-11166-AME Document1 Filed 07/29/21 Page 1 of 4 PagelD: 1

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

 

UNITED STATES OF AMERICA : Hon. André M. Espinosa, U.S.M.J.
Vv. > Mag. No. 21-11166 (AME)
DASHAUN BROWN : CRIMINAL COMPLAINT

I, Ryan Gale, being duly sworn, state the following is true and correct to
the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Postal Inspector with the United States Postal
Inspection Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

sf mn ble

Ryan Gale
Postal ale or
U.S. Postal Inspection Service

Attested to by telephone pursuant to
Fed. R. Crim. P. 4.1 on July 29, 2021
in the District of New Jersey

HONORABLE ANDRE M, ESPINOSA in i —

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Offide
Case 2:21-mj-11166-AME Document1 Filed 07/29/21 Page 2 of 4 PagelD: 2

ATTACHMENT A

COUNT 1
(Access Device Fraud)

On or about May 4, 2021, in Essex County, in the District of New Jersey
and elsewhere, defendant

DASHAUN BROWN

knowingly and with intent to defraud did effect transactions with an access
device issued to another person to receive things of value during a one-year
period, and by such conduct obtained things of value aggregating to $1,000
and more during that period, in a manner affecting interstate commerce.

In violation of Title 18, United States Code, Section 1029{a)(5),

COUNT 2
(Aggravated Identity Theft)

On or about May 4, 2021, in Essex County, in the District of New Jersey
and elsewhere, defendant

DASHAUN BROWN,

during and in relation to the offense set forth in Count 1, did knowingly
transfer, possess, and use, without lawful authority, means of identification of
another person, namely a credit card and a fraudulent driver’s license.

In violation of Title 18, United States Code, Section 1028A.,
Case 2:21-mj-11166-AME Document1 Filed 07/29/21 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Ryan Gale, a Postal Inspector with the United States Postal Inspection
Service (“USPIS”), having personally participated in an investigation of the
conduct of defendant DASHAUN BROWN and having spoken with other law
enforcement officers and individuais, have knowledge of the following facts.
Because this Complaint is submitted for the limited purpose of establishing
probable cause, I have not included all facts known to me concerning this
investigation,

1. On or about May 4, 2021, at a car dealership in or around
Irvington, New Jersey (the “Dealership”), DASHAUN BROWN (“BROWN”)
purchased a 2013 black BMW 328i xDrive Coupe (the “BMW”) using a
combination of a credit card (“Card-1”) issued JP Morgan Chase Bank NA
(“Chase”), which bore the name of an individual who lived in New Providence,
New Jersey (the “Individual-1”), and not BROWN. BROWN charged
approximately $8,600 on the Card towards the purchase of the BMW.

2. In order to purchase the BMW, BROWN also presented a
fraudulent Connecticut driver’s license in the name of Individual-1, which bore
BROWN’s photograph, a birth year close to BROWN’s, and a Connecticut
address.

3, On the same day that he purchased the BMW, BROWN also used
Card-1 to purchase several bottles of Yoo-Hoo-branded drinks and a car
charger with a cable, at a gas station in or around Harrison, New Jersey, which
was captured on video.

4, Card-1 was sent, via the United States mail, from in or around
Columbus, Ohio to Individual-1 at Individual-1’s address within New
Providence. Card-1 was never delivered to Individual-1. Instead, BROWN
possessed and used Card-1 as stated above.
Case 2:21-mj-11166-AME Document1 Filed 07/29/21 Page 4 of 4 PagelD: 4
